      This entry of default judgment resolves all remaining claims in this case. So, with good
      cause appearing and no reason to delay, IT IS FURTHER ORDERED that the Clerk of
cause appearing  and no to
      Court is directed reason to delay,
                           ENTER   FINAL IT JUDGMENT
                                            IS FURTHERinORDERED
                                                           favor of thethat the Clerkand
                                                                         defendants   of
Court is directed
      CLOSE       to ENTER
                THIS  CASE. FINAL JUDGMENT in favor of the defendants and CLOSE
Court is directed
THIS CASE.        to ENTER   FINAL JUDGMENT in favor of the defendants and CLOSE
THIS CASE.
THIS CASE.

    Dated: January 15, 2020.

                                          ______________________________
                                          UNITED STATES DISTRICT JUDGE
